Exhibit RETENTION AWARD AGREEMENT RETENTION AWARD AGREEMENT dated as of July 7, 2008, between Cabela’s Incorporated, a Delaware corporation (the “Company”), and [] an employee of the Company (the “Executive”). WITNESSETH: WHEREAS, on July 7, 2008, the Compensation Committee of the Board of Directors authorized the payment of a cash retention award to the Executive in the amount of $ (the “Retention Award”), payable 50% as of January 7, 2010 (the “Initial Payment”), and 50% as of January 7, 2011 (the “Final Payment”), in accordance with the terms of this Agreement; and NOW, THEREFORE, in consideration of the premises and of other good and valuable consideration the sufficiency and receipt of which are hereby acknowledged by the parties hereto the parties hereby agree as follows: 1.Initial Payment.Subject to Executive’s continued employment with the Company, the Initial Payment shall be earned as of January 7, 2010, and the Initial Payment to the Executive, net of any applicable withholding required under federal, state or local law, shall be made by the Company to the Executive in a single lump sum payment within 15days of January 7, 2.Final Payment.
